Citation Nr: 0205995	
Decision Date: 06/06/02    Archive Date: 06/13/02	

DOCKET NO.  93-26 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a shrapnel 
wound of the face.

(The issues of entitlement to service connection for 
hypertension as secondary to service-connected post-traumatic 
stress disorder (PTSD), and entitlement to service connection 
for gastrointestinal conditions to include Crohn's disease 
and a hiatal hernia with reflux esophagitis, as secondary to 
service-connected PTSD will be the subjects of a later 
decision.)


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
March 1971.  He served in Vietnam from August 1969 through 
August 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1990 rating decision by the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO), denying the veteran in pertinent part, 
service connection for residuals of a shrapnel wound of the 
face.  The veteran has perfected an appeal of this 
determination.

The Board is undertaking additional development on the issues 
of entitlement to service connection for hypertension as 
secondary to service-connected PTSD, and the issue of 
entitlement to service connection for gastrointestinal 
conditions, to include Crohn's disease and a hiatal hernia 
with reflux esophagitis as secondary to service-connected 
PTSD.  Pursuant to authority granted by (67 Fed. Reg. 3, 009, 
3, 104 (January 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rules of Practice 
903.  (67 Fed. Reg. 3, 099, 3105 (January 3, 2002) (to be 
codified at 38 C.F.R. § 20.903)).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal with respect to the issue of 
service connection for residuals of a shell shrapnel wound of 
the face has been obtained.

2.  The veteran is shown to have a scar in the left side of 
his head due to injury suffered as a result of a shrapnel 
wound in service.


CONCLUSION OF LAW

A residual of a shrapnel wound of the face, consisting of a 
scar, was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304(d); 66 Fed. Reg. 45, 620 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

During the pendency of this appeal the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475.  This legislation is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification procedures.

After reviewing the record, the Board is satisfied that by 
virtue of the rating decision and statement of the case 
issued during the pendency of this appeal that the veteran 
was given notice of the information and medical evidence 
necessary to substantiate his claim.  Moreover, it appears 
that all evidence identified by the veteran or in his 
possession has been obtained and associated with the claims 
file.  There is no indication that more recent, relevant 
medical records exist that have not been associated with the 
claims file.  The veteran's service medical records are on 
file and appear to be intact.  In addition, the RO has 
provided the veteran with a VA examination in April 1990 
adequate for the purpose of addressing the issue on appeal.

In light of the above and the favorable disposition of the 
issue currently on appeal as indicated below, the Board 
concludes that the duty to assist under the VCAA has been 
satisfied with respect to the issue of service connection for 
residuals of a shrapnel wound of the face.

Factual Background

On his medical examination for service separation in February 
1971 a clinical examination of the veteran's face was 
negative for any abnormality.  On a contemporaneous report of 
medical history in February 1971 the veteran specifically 
denied any present or past history of head injury.  His 
service medical records do not show otherwise.

Post service clinical records on file include the veteran's 
initial comprehensive VA examination in April 1990.  On this 
examination, the veteran reported a history of a shrapnel 
wound to the left side of his face related to his service in 
Vietnam.  The veteran's skin on physical examination was 
noted to be clear of rash or tumor.  His head was 
normocephalic with regular features. The veteran was, 
however, noted to have a scar from a shrapnel wound in the 
left side of his face, which the examiner described as 
apparently well-healed.  A shrapnel injury to the face 
sustained in September 1969 while on a tank in Vietnam was 
also noted on a VA dental examination in April 1990.

The veteran was afforded a VA psychiatric examination in 
October 1991.  The veteran related on this examination that 
he spent 1 year in combat duty in Vietnam.  He said his worst 
memory was that of standing next to his closest friend while 
the two were fighting side by side and watching his friend 
get blown up by artillery fire.  He was found by the examiner 
to present with a long history of what appeared to be 
elements of PTSD.  PTSD was the Axis I diagnosis.  Service 
connection for this disorder was established by an RO rating 
action in June 1992.



Analysis

Service connection may be granted for a disability incurred 
in or aggravated by service.  38 U.S.C.A. § 1110.  
Furthermore, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the veteran's service medical records do not 
show evidence of an injury to the veteran's head and/or face.  
Furthermore, no pertinent history or findings were noted in 
the service discharge examination.  A well-healed scar 
attributed by history to a shrapnel wound in Vietnam, 
however, was noted on the veteran's initial VA examination in 
April 1990.

Notwithstanding that there is no clear indication in the 
veteran's service medical records that he experienced any 
trauma to the head and/or face from shrapnel, the record 
shows the veteran served in Vietnam from August 1969 through 
August 1970.  His DD Form 214 shows that his military 
occupational specialty was armor crewman and on his VA 
examination in October 1991 the veteran reported spending 
1 year in combat and coming under artillery fire.  He is a 
combat veteran.  As such, the VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such combat service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease if the evidence is 
consistent with the circumstances, conditions, and hardships 
of service notwithstanding the fact that there is no official 
record of such incurrence or aggravation in service and, to 
that end, the VA shall resolve every reasonable doubt in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b), 38 C.F.R. 
§ 3.304(d).

The United States Court of Appeals for Veterans Claims 
(Court) in Caluza v. Brown, 7 Vet. App. 498 (1995) clarify 
the law and VA regulations pertaining to the use of lay 
statements in cases involving combat veterans.  The Court in 
Caluza emphasized that 38 U.S.C.A. § 1154(b) "relaxes the 
evidentiary requirement for adjudication of certain combat-
related VA disability-compensation claims" by allowing lay or 
other evidence to provide incurrence of a condition by 
combat.  7 Vet. App. at 507.  Accordingly, the "'lay or other 
evidence' [will] be accepted as sufficient proof of service 
incurrence or aggravation unless there is 'clear and 
convincing evidence' that the disease or injury was not 
incurred or aggravated in service...[citing Jensen v. Brown, 19 
F.3d. 1413, 1717 (Fed. Cir. 1994)]."

The United States Court of Appeals for the Federal Circuit in 
Colette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) further 
discussed the ramifications of 38 U.S.C.A. § 1154(b).  In 
Collette, the Federal Circuit specifically agreed with the 
Court's analysis in Caluza.  The Federal Circuit set out a 
three-step analysis for applying 38 U.S.C.A. § 1154(b).  
First, it must be determined that there "satisfactory lay or 
other evidence of service incurrence or aggravation" of 
disease or injury due to combat.  Second, it must be 
determined whether such evidence is "consistent with the 
circumstances, conditions or hardships of such service."  If 
both of these inquiries have been answered in the 
affirmative, then a factual presumption arises that the 
disease or injury is service connected.  The third step of 
the analysis is to determine whether the Government has 
rebutted the established presumption of inservice incurrence 
by "clear and convincing evidence to the contrary."

In this case, the evidence indicates that the veteran 
participated in combat.  Furthermore, the Board finds that it 
is not inconsistent with the duties of the veteran's military 
occupational specialty for him to come under artillery fire 
in combat and to experience a minor shrapnel wound to the 
head from an exploding artillery round which due to its 
apparent superficial nature when unreported and documented in 
service.  Therefore, it is not inconceivable that the scar 
noted on the left side of the veteran's head on VA 
examination in April 1990 was incurred as a result of a 
shrapnel wound while in Vietnam.  The veteran's VA examiner 
in April 1990 did not question the veteran's self-report as 
to the etiology of his scar and the Board finds no reason to 
do otherwise.  The Board, thus, finds that satisfactory 
evidence of inservice incurrence of a shrapnel wound of the 
face has been presented.  In addition, the Board finds that 
evidence presented is consistent with the circumstances, 
conditions and hardships of the veteran's combat service.  
Thus, the first two prongs of the Collette test have been 
satisfied.  As for the third step, the Board finds that there 
is no "clear and convincing evidence", presented which rebuts 
the presumption of inservice incurrence.

After considering all the evidence of record, and for the 
reasons and bases articulated above, the Board finds that the 
preponderance of the evidence is in favor of the veteran's 
claim for service connection for residuals of a shrapnel 
wound of the face incurred during combat.  The benefit sought 
on appeal is, therefore, granted.


ORDER

Service connection for residuals of a shrapnel wound of the 
face is granted.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

